PER curiam:.
Wesley A. Shinkle brought this suit under 42 U.S.C. § 6972 and 42 U.S.C. § 1983, seeking to hold various state, county, and local officials liable for damage to Shinkle’s property caused by the installa*302tion of sewer lines on adjacent property. The district court dismissed the § 6972 claim for lack of subject matter jurisdiction under Rule 12(b)(1) of the Federal Rules of Civil Procedure and the § 1983 claim for failure to state a claim under Rule 12(b)(6).
On appeal, Shinkle contends that the district court’s opinion ignores case law relating to sufficiency of pleadings and to governmental immunity. This court, having reviewed the pleadings, the record in its entirety, the parties’ briefs and oral argument on appeal, and the district court’s cogent opinion, concludes that Shinkle’s arguments lack merit.
We therefore affirm the dismissal of Shinkle’s claims for the reasons stated in the district court’s memorandum of opinion and order.